DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Nelson D Runkle on 08/11/2022.
             The application has been amended as follows: 
            Claims 2 and 21-25 are cancelled.
 	 In claim 3, line 1, replace word "claim 2” with --claim 1--.
           In claim 4, line 1, replace word "claim 2” with  --claim 1--.
           In claim 6, line 1, replace word "claim 2” with --claim 1--.
  	In claim 9, line 1, replace word "claim 2” with --claim 1--.
          In claim 8, line 1, replace word "claim 7” with  --claim 1--.
          In claim 14, line 1, replace word "claim 5” with --claim 1--.

2.    (Currently Amended).
           Claim 1, A module board comprising:
a plurality of first left terminals provided in a left terminal region located at a left portion of an edge region provided on a first surface of the module board; and
a plurality of first right terminals provided in a right terminal region located at a right portion of the edge region,
wherein each of the plurality of first left terminals comprises a left upper body, a left lower body, and a left lower bar which are connected to one another and sequentially provided between a left upper portion of the left terminal region and a left lower portion of the left terminal region,
wherein each of the plurality of first right terminals comprises a right upper body, a right lower body, and a right lower bar which are connected to one another and sequentially provided between a right upper portion of the right terminal region and a right lower portion of the right terminal region,
wherein a first width of each of the left upper body and the right upper body is greater than a second width of each of the left lower bar and the right lower bar, 
wherein the left upper body of each of the plurality of first left terminals and the right upper body of each of the plurality of first right terminals has a first height and the first width,
wherein the left lower body of each of the plurality of first left terminals and the right lower body of each of the plurality of first right terminals has a second height, a third minimum width and a third maximum width, a portion of a left surface and a portion of a right surface of the left lower body of each of the plurality of first left terminals extend diagonally toward a left direction, and a portion of a left surface and a portion of a right surface of each of the right lower body of each of the plurality of first right terminals extend diagonally toward a right direction,
wherein the left lower bar of each of the plurality of first left terminals and the right lower bar of each of the plurality of first right terminals has a third height, a second minimum width and a second maximum width, a left surface of the left lower bar of each of the plurality of first left terminals and a right surface of the right lower bar of each of the plurality of first right terminals are substantially perpendicular to a lower edge of the first surface, a portion of a right surface of the left lower bar of each of the plurality of first left terminals extends diagonally toward the left direction, and a portion of a left surface of the right lower bar of each of the plurality of first right terminals extends diagonally toward the right direction, and
wherein the first height is greater than a sum of the second height and the third height.

Allowable Subject Matter
3.        Claims 1 and 3-20 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A module board comprising: a plurality of first left terminals provided in a left terminal region located at a left portion of an edge region provided on a first surface of the module board; and
a plurality of first right terminals provided in a right terminal region located at a right portion of the edge region, wherein each of the plurality of first left terminals comprises a left upper body, a left lower body, and a left lower bar which are connected to one another and sequentially provided between a left upper portion of the left terminal region and a left lower portion of the left terminal region,
wherein each of the plurality of first right terminals comprises a right upper body, a right lower body, and a right lower bar which are connected to one another and sequentially provided between a right upper portion of the right terminal region and a right lower portion of the right terminal region, and wherein a first width of each of the left upper body and the right upper body is greater than a second width of each of the left lower bar and the right lower bar, wherein the left upper body of each of the plurality of first left terminals and the right upper body of each of the plurality of first right terminals has a first height and the first width, wherein the left lower body of each of the plurality of first left terminals and the right lower body of each of the plurality of first right terminals has a second height, a third minimum width and a third maximum width, a portion of a left surface and a portion of a right surface of the left lower body of each of the plurality of first left terminals extend diagonally toward a left direction, and a portion of a left surface and a portion of a right surface of each of the right lower body of each of the plurality of first right terminals extend diagonally toward a right direction, wherein the left lower bar of each of the plurality of first left terminals and the right lower bar of each of the plurality of first right terminals has a third height, a second minimum width and a second maximum width, a left surface of the left lower bar of each of the plurality of first left terminals and a right surface of the right lower bar of each of the plurality of first right terminals are substantially perpendicular to a lower edge of the first surface, a portion of a right surface of the left lower bar of each of the plurality of first left terminals extends diagonally toward the left direction, and a portion of a left surface of the right lower bar of each of the plurality of first right terminals extends diagonally toward the right direction, and wherein the first height is greater than a sum of the second height and the third height” as recited claim1, “A memory module comprising: a module board having an edge region provided on a first surface of the module board, the module board comprising a plurality of left terminals provided in a left terminal region of the edge region and a plurality of right terminals provided in a right terminal region of the edge region; and a plurality of semiconductor memory devices provided on the first surface of the module board, the plurality of left terminals being configured to transfer left signals and left powers to the plurality of semiconductor memory devices, and the plurality of right terminals being configured to transfer right signals and right powers to the plurality of semiconductor memory devices, Claims for Examiner Amendment 17/345,815; Q261595 Page 10 wherein each of the plurality of left terminals comprises a left upper body, a left lower body and a left lower bar which are connected to one another and sequentially provided between an upper portion of the left terminal region and a lower portion of the left terminal region, the left upper body has a first height and a first width, the left lower body has a second height, a second minimum width and a second maximum width, a portion of a left surface of the left lower body and a portion of a right surface of the left lower body extend diagonally toward a left direction, the left lower bar has a third height, a third minimum width and a third maximum width, and a right surface of the left lower bar extends diagonally toward the left direction, wherein each of the plurality of right terminals comprises a right upper body, a right lower body and a right lower bar which are connected to one another and sequentially provided between an upper portion of the right terminal region and a lower portion of the right terminal region, the right upper body has the first height and the first width, the right lower body has the second height, the second minimum width and the second maximum width, a left surface and a right surface of the right lower body extends diagonally toward a right direction, the right lower bar has the third height, the third minimum width and the third maximum width, and a left surface of the right lower bar extends diagonally toward the right direction, and wherein the first height is greater than a sum of the second height and the third height, the first width is greater than the second minimum width, and the second minimum width is greater than the third minimum width and the third maximum width.” as recited claim 11, “A memory module comprising: a module board having an edge region provided on a first surface of the module board, the module board comprising a plurality of first left terminals provided in a left terminal region of the edge region, and a plurality of first right terminals provided in a right terminal region of the edge region; and Claims for Examiner Amendment 17/345,815; Q261595 Page 14 a plurality of semiconductor memory devices provided on the first surface of the module board, the plurality of first left terminals being configured to transfer left signals and left powers to the plurality of semiconductor memory devices, and the plurality of first right terminals being configured to transfer right signals and right powers to the plurality of semiconductor memory devices, wherein each of the plurality of first left terminals comprises a left upper body, a left lower body, and a left lower bar which are connected to one another and sequentially provided between an upper portion of the left terminal region and a lower portion of the left terminal region, a left surface of the left lower bar being horizontally offset from a left surface of the left upper body, wherein each of the plurality of first right terminals comprises a right upper body, a right lower body, and a right lower bar which are connected to one another and sequentially provided between an upper portion of the right terminal region and a lower portion of the right terminal region, a right surface of the right lower bar being horizontally offset from a right surface of the right upper body, and wherein a first width of each of the left upper body and the right upper body is greater than a second width of each of the left lower bar and the right lower bar.” as recited claim 16,
 	Claims 3-10, 12-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 11 and 16.

Relevant Arts.
4.       A) Kim et al.  (US 20090246611 A1) teaches A protective circuit board includes a printed circuit board, the printed circuit board including a first region and a second region, at least one safety device on the first region of the printed circuit board, the first region being thinner than the second region along a direction perpendicular to a contact plane between the printed circuit board and the safety device, and an external connection terminal on the printed circuit board.

             B) Sawada et al. (US 2014/0003003 A1) teaches to provide a mobile terminal having a board support structure capable of reducing impact on built-in components of the mobile terminal when a housing thereof undergoes a primary mode of deformation. The upper end portion and the lower end portion of a main board 40 are supported by bosses 111a, 111b, 113a, and 113b. The upper end portion and the lower end portion of the main board 40 are fixed in a direction perpendicular to the surface of the main board 40. The upper end portion thereof slides with respect to the peripheries of small-diameter cylindrical portion insertion holes 211a and 211b of a module holding board 30 on the front side and a rear housing 20 on the rear side. Thus, the main board 40 can move in a plane direction (in a longitudinal direction). 


Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2847